Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 1 is a method, so it falls within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations 
“at least one step of aggregating a group of several neighboring states of the vector into a cluster of states of the vector”, 
“a parameter representative of the probability of this cluster being associated with it and corresponding to the sum of the probabilities of the aggregated neighboring states in this cluster”, 
“the probability of each aggregated neighboring state being below a given aggregation threshold, and/or the sum of the probabilities of the aggregated neighboring states in a cluster being below another given aggregation threshold”, 
“at least one preservation step”, 
“a state of the vector not aggregated in a cluster being preserved, the parameter representative of its probability remaining unchanged”, 
“the compression method comprising: 
“at least several steps of aggregating several distinct groups of several neighboring states of the vector, respectively into several clusters of states of the vector”, 
“and/or at least one aggregation step and at least one preservation step.” 
Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not explicitly recite that the steps are performed by a [quantum] computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic [quantum] computer (Pub. No. US 2020/0099391 A1, paragraph [0061] “quantum computer”, paragraph [0085] “quantum circuit”) cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 2-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.

		Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182